EXHIBIT 10.47

EMPLOYMENT AGREEMENT

THIS AGREEMENT (“Agreement”) dated as of December 2, 2004 is entered into by and
between MSC-Medical Services Company, a Florida corporation (the “Company”), and
Linda Hirschi (“Employee”).

Recitals

The Company, through its Board of Directors (the “Board”), desires to retain the
services of Employee, and Employee desires to be retained by the Company, on the
terms and conditions set forth in this Agreement.

Agreement

For and in consideration of the foregoing and the mutual covenants of the
parties herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1. EMPLOYMENT. The Company hereby employs Employee to serve in the capacities
described herein, and Employee hereby accepts such employment and agrees to
perform the services described herein upon the terms and conditions hereinafter
set forth.

2. TERM. The employment of Employee under this Agreement, shall be for a period
of three (3) years from the date hereof (the “Initial Term”). Thereafter, this
Agreement shall automatically renew for successive one (1) year periods, unless
either party provides written notice to the other party of its intention to
terminate this Agreement thirty (30) days prior to the expiration of the term
(each a “Renewal Term” and together with the Initial Term, the “Term”). The Term
shall be subject to earlier termination in accordance with the terms and
conditions of this Agreement.

3. DUTIES. Employee shall serve as and have the title of Vice President,
National Accounts and shall have such duties as assigned by the Chief Executive
Officer or the Board of Directors of the Company from time to time. Employee
agrees to devote her full business time, energy, skills and best efforts to such
employment while so employed. Nothing in this Agreement shall preclude Employee
from engaging in charitable and community affairs so long as, in the reasonable
determination of the Board, such activities do not interfere with her duties and
responsibilities hereunder or from serving, subject to the prior approval of the
Board, as a member of the board of directors or as a trustee of any other
corporation, association or entity.

4. COMPENSATION.

(a) Base Compensation. The Company shall pay Employee, and Employee agrees to
accept, an initial base compensation at the initial rate of One Hundred Seventy
Five Thousand Dollars ($180,000) per year until December 31, 2004, and
thereafter at the rate of Two Hundred Thousand Dollars ($200,000) per year, in
equal installments no less frequently than monthly, through the Term (the “Base
Compensation”). The Base Compensation shall be reviewed by the Company annually
and subject to increases according to the performance of the Employee.



--------------------------------------------------------------------------------

(b) Annual Bonus Compensation. Beginning in fiscal year 2005, Employee shall be
eligible for an annual bonus based on the realization of financial and
performance goals of the Company and the Employee. Assuming satisfaction of such
goals, the bonus will be a maximum of One hundred Thousand Dollars ($100,000).

(c) Options upon Change in Control. In the event that there is a Change of
Control (as defined below) prior to January 1, 2006 and the Employee is employed
by the Company on the date of such Change in Control, the Employee shall be
eligible to participate in the Company’s successor’s option plan following such
Change in Control, to the extent such successor has an option plan at such time.

For purposes of this Agreement, a “Change in Control” shall be deemed to occur
if any person or group of persons shall acquire (i) direct or indirect
beneficial ownership (whether as a result of stock ownership, revocable or
irrevocable proxies or otherwise) of securities of the MSC Acquisition, Inc.
(the “Parent”) or the Company (or any successor of the Parent or the Company),
pursuant to one or more transactions, such that after consummation and as a
result of such transaction, such person possesses the voting power under normal
circumstances to elect a majority of the Board of Directors of the Parent or the
Board, as applicable, or (ii) substantially all or a material (50% or more)
portion of the assets of the Parent or the Company (or any of their successors)
. For purposes of this Agreement, a “person” shall mean any person, corporation,
partnership, joint venture or other entity or any group (as such term is defined
for purposes of Section 13(d) of the Exchange Act), other than the Parent or any
person controlled by the Parent, and “beneficial ownership” shall be determined
in accordance with Rule 13d-3 under the Exchange Act.

5. BENEFITS.

(a) Generally. Employee shall be eligible for fringe benefits pursuant to any
pension, retirement, or other employee fringe benefit plan that the Company
makes available to employees of the Company and for which Employee will qualify
according to her eligibility under the provisions thereof.

(b) Health and Disability Insurance. Employee shall be entitled to participate
in health and disability insurance plans that the Company offers to other
employees of the Company from time to time, consistent with past practice.

(c) Vacation. During the Term of this Agreement, Employee shall be entitled to
ten (10) vacation days, plus Company holidays and sick days in accordance with
the Company’s policies and procedures.

6. EXPENSES. Except as otherwise agreed to herein, Employee shall be reimbursed
for all usual business expenses incurred on behalf of the Company, in accordance
with Company practices and procedures.

 

2



--------------------------------------------------------------------------------

7. TERMINATION. The term of Employee’s employment under this Agreement may be
terminated prior to expiration of the Term provided in Section 2 hereof only in
accordance with the following sections.

(a) For Cause. This Agreement may be immediately terminated by the Company for
Cause. For purposes of this Agreement, the term “Cause” shall include, without
limitation, the termination of Employee by the Company as a result of the
existence or occurrence of one or more of the following conditions or events:

(i) the failure of Employee to perform her duties hereunder, or the breach of
any provision hereof, which failure or breach is not cured within five (5) days
after written notice thereof to Employee;

(ii) Employee’s willful misconduct in connection with the performance of her
duties as an employee or officer of the Company;

(iii) commission by Employee of any act of fraud or material misrepresentation
or a material act of misappropriation in connection with her duties as an
employee or officer of the Company;

(iv) commission of Employee of any crime which constitutes a felony;

(v) the entry of a judgment or order enjoining or preventing Employee from such
activities as are material or essential for Employee to perform her services as
required by this Agreement; or

(vi) willful and deliberate conduct or activities by Employee which could
foreseeably result in material damage to the business of the Company.

(b) Mutual. Employee’s employment under this Agreement may be terminated upon
mutual written agreement of the Company and Employee.

(c) Without Cause. The Company and the Employee shall have the right to
terminate this Agreement and the Employee’s employment with the Company at any
time without Cause.

(d) Death. In the event of the death of Employee, the employment of Employee
shall terminate immediately.

(e) Disability. If, during Employee’s employment with the Company, Employee
shall become permanently disabled and unable to perform her duties as required
herein (“Disability”) for a total of one hundred eighty (180) days in any twelve
(12) month period then the Company may, upon thirty (30) days written notice to
Employee, terminate Employee’s employment under this Agreement.

8. SEVERANCE. In the event of the termination of Employee’s employment under
this Agreement for any reason, the Company shall provide the payments and
benefits to Employee as indicated below:

(a) With Cause or Voluntary Termination by Employee. If Employee is terminated
for Cause (as defined in Section 7(a) of this Agreement), or if Employee
voluntarily terminates her employment with the Company, the Company shall be
obligated only to continue to pay to Employee her Base Compensation, if any,
earned up to the date of termination and shall reimburse Employee for any
expenses to which Employee is due reimbursement by the Company under Section 7
hereof up until the date of termination.

 

3



--------------------------------------------------------------------------------

(b) Without Cause, Death or Disability. In the event that the Company shall
terminate Employee without Cause, or upon the death or Disability of Employee,
the Company shall be obligated to continue to pay full Base Compensation and
benefits to Employee for a period of six (6) months after the date of
termination as if Employee had not been so terminated.

9. NONCOMPETITION; NONSOLICITATION. Employee agrees, to the extent and on the
terms set forth below, not to utilize her special knowledge of the business of
the Company and her relationships with customers and suppliers of the Company or
others to compete with the Company. For a period beginning on the date hereof
and ending two (2) years from the date on which the Employee ceases to be
employed by the Company (the “Noncompete Period”), the Employee shall not,
except as an employee or agent of the Company, engage or have an interest,
anywhere in the United States of America or any other geographic area where the
Company did business as of the date hereof or at any time during the Employee’s
employment by the Company or in which its products or services are or were
marketed or sold, alone or in association with others, as principal, agent,
partner, stockholder, or through the investment of capital, lending of money or
property, rendering of services or otherwise, in the business of distributing,
selling or marketing medical and pharmaceutical supplies, equipment and services
to the workers’ compensation industry or any other business competitive with or
similar to that engaged in by the Company as of the date hereof or by the
Company at any time during Employee’s employment by the Company. During the
Noncompete Period, the Employee shall not, except as an employee or agent of the
Company, directly or indirectly, on behalf of himself or any other person or
entity, (A) call upon, accept business from, or solicit the business of (a) any
person or entity who is, or who had been at any time during the preceding two
years or at any time during the Employee’s employment by the Company, a customer
of the Company or any successor to the business of the Company (each a
“Customer”), or otherwise divert or attempt to divert any business from the
Company or any successor or otherwise induce, request, advise or persuade any
Customer to cease to do business with or reduce the amount of business which
such Customer has customarily done or is reasonably expected to do with the
Company or any successor; or (B) recruit or otherwise solicit or induce any
person who is an employee of, or otherwise engaged by, the Company, or hire any
such person until one (1) year after such person has left the employ of the
Company, or any such successor or any person with whom such person was placed
for employment or engagement during the preceding one year. The Employee shall
not at any time, directly or indirectly, except as an employee or agent of the
Company, use or purport to authorize any person or entity to use any name, mark,
logo, trade dress or other identifying words or images which are the same as or
similar to those used currently or in the past by the Company in connection with
any product or service, whether or not such use would be in a business
competitive with that of the Company. Notwithstanding anything to the contrary
contained herein, the ownership or control by the Employee of (y) securities of
the Parent or (z) up to five percent of the outstanding voting securities or
securities of any class of a company with a class of securities which are
publicly traded shall not be deemed to be a violation of the provisions of this
Section.

 

4



--------------------------------------------------------------------------------

10. CONFIDENTIALITY. The Employee acknowledges that the intellectual property
and all other confidential or proprietary information with respect to the
Company’s engagement in the business of distributing, selling or marketing
medical and pharmaceutical supplies, equipment and services to the workers’
compensation industry throughout the United States of America (the “Business”)
are valuable, special and unique. The Employee shall not, at any time after the
date hereof, except as an employee or agent of the Company, or except as
required by applicable law, disclose, directly or indirectly, to any person or
entity, or use or purport to authorize any person or entity to use any
confidential or proprietary information with respect to the Company of the
Business, whether or not for her own benefit, without the prior written consent
of the Company, including without limitation, information as to the financial
condition, results of operations, strategic partners, job applicants, job
candidates, persons placed for employment or engagement, customers, suppliers,
products, products under development, services, inventions, sources, leads or
methods of obtaining new products or business, intellectual property, pricing
methods or formulas, cost of supplies, marketing strategies or any other
information relating to the Company or the Business which could reasonably be
regarded as confidential, but not including information which is or shall become
generally available to the public other than as a result of an unauthorized
disclosure by the Employee or a person or entity to whom the Employee has
provided such information. The Employee acknowledges that Company would not
enter into this Employment Agreement without the assurance that all such
confidential and/or proprietary information will be used for the exclusive
benefit of the Company.

11. NONDISPARAGEMENT. Neither the Employee nor the Company shall (and shall
cause the officers, directors, employees, shareholders, members, partners,
representatives and agents of any entity or business directly or indirectly
controlled by the Employee and the Company to not) commit any act or omission
that would tend to disparage or adversely affect the reputation of the other
party or any present or future subsidiaries, parents or affiliates of the other
party or any of their respective principals, officers, directors, shareholders,
members, employees, businesses or operations. Without in any way limiting the
generality of the foregoing, the Employee and the Company shall not (and shall
cause the officers, directors, employees, shareholders, members, partners,
representatives and agents of any entity or business directly or indirectly
controlled by the Employee and the Company to not) make any disparaging or
unfavorable statements to any third party, either orally or in writing,
regarding the other party or any present or future subsidiaries, parents or
affiliates of the other party or any of their respective principals, officers,
directors, shareholders, members, employees, businesses or operations.

12. ENFORCEABILITY OF RESTRICTIVE COVENANTS. The restrictions set forth in this
Agreement are considered by the parties hereto to be reasonable for the purposes
of protecting the value of the business and goodwill of the Company and the
Business. The parties acknowledge that the Company would be irreparably harmed
and that monetary damages would not provide an adequate remedy to the Company in
the event the covenants contained in this Agreement were not complied with in
accordance with their terms. Accordingly, the Employee agrees that any breach or
threatened breach by him of any provision of this Agreement shall entitle

 

5



--------------------------------------------------------------------------------

the Company to injunctive and other equitable relief to secure the enforcement
of these provisions, in addition to any other remedies which may be available to
them, and that they shall be entitled to receive from the Employee reimbursement
for all attorneys’ fees and expenses incurred by the Company in enforcing these
provisions. In addition to its other rights and remedies, the Company shall have
the right to require the Employee, if she breaches any of the covenants
contained in this Agreement to account for and pay over to the Company all
compensation, profits, money, accruals and other benefits derived or received,
directly or indirectly, by such party from the action constituting such breach.
If the Employee breaches the restrictive covenants set forth in this Agreement,
the running of the time periods described therein shall be tolled for so long as
such breach continues. It is the desire and intent of the parties that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies of each jurisdiction in which enforcement is
sought. If any provisions of this Agreement relating to the time period, scope
of activities or geographic area of restrictions is declared by a court of
competent jurisdiction to exceed the maximum permissible time period, such time
period, scope of activities and/or geographic area, as the case may be, shall be
reduced to the maximum that such court deems enforceable. If any provisions of
this Agreement other than those described in the preceding sentence are
adjudicated to be invalid or unenforceable, the invalid or unenforceable
provisions shall be deemed amended (with respect only to the jurisdiction in
which such adjudication is made) in such manner as to render them enforceable
and to effectuate as nearly as possible the original intentions and agreement of
the parties.

13. NOTICES. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and shall be effective when received if sent,
postage-prepaid, by certified or registered mail, return receipt requested, or
by overnight delivery service against receipt, to the addresses below or to such
other address as either party shall designate by written notice to the other:

If to Employee, to the address set forth below her name on the signature page
hereto.

If to the Company:

MSC-Medical Services Company

c/o H.I.G. Capital LLC

1001 Brickell Bay Drive, 27th Floor Miami, Florida 33131

Attention:    Rick Rosen

With copy to:

Akerman Senterfitt

350 East Las Olas Boulevard Suite 1600

Ft. Lauderdale, Florida 33301

Attention:    Donn Beloff, Esq.

 

6



--------------------------------------------------------------------------------

14. ENTIRE AGREEMENT; MODIFICATION.

(a) This Agreement contains the entire agreement of the Company and Employee,
and the Company and Employee hereby acknowledge and agree that this Agreement
supersedes any prior statements, writings, promises, understandings or
commitments between the parties hereof.

(b) No future oral statements, promises or commitments with respect to the
subject matter hereof, or other purported modification hereof, shall be binding
upon the parties hereto unless the same is reduced to writing and signed by each
party hereto.

15. ASSIGNMENT. The rights and obligations of the parties under this Agreement
shall inure to the benefit of and shall be binding upon, and enforceable by, the
successors and permitted assigns of the parties. Notwithstanding anything
contained herein to the contrary, the Company shall have the right to assign
this Agreement to any of its subsidiaries, direct or indirect parents or other
affiliates. Except as otherwise set forth in this Agreement, neither party may
assign her or its rights or obligations under this Agreement without the prior
written consent of the other party.

16. GOVERNING LAW; VENUE; INDEPENDENT REPRESENTATION. This Agreement shall be
governed by and construed in accordance with the domestic laws of the State of
Florida without giving effect to any choice or conflict of law provision or rule
(whether of the State of Florida or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Florida. The
parties agree that any and all actions arising under or in respect of this
Agreement shall be litigated in any federal or state court of competent
jurisdiction located in the County of Duval, State of Florida. By execution and
delivery of this Agreement, each party irrevocably submits to the personal and
exclusive jurisdiction of such courts for itself or himself, and in respect of
its or her property with respect to such action. Each party agrees that venue
would be proper in any of such courts, and hereby waives any objection that any
such court is an improper or inconvenient forum for the resolution of any such
action. Employee acknowledges and agrees that she has had the opportunity to
seek her own independent legal counsel to represent Employee’s interest in
connection with the transactions contemplated by this Agreement.

17. MISCELLANEOUS.

(a) The section headings contained herein are for reference purposes only and
shall not in any way affect the meaning or the interpretation of this Agreement.

(b) The failure of any party to enforce any provision of this Agreement shall in
no manner affect the right to enforce the same, and the waiver by any party of
any breach of any provision of this Agreement shall not be construed to be a
waiver by such party of any succeeding breach of such provision or a waiver by
such party of any breach of any other provision.

(c) Except as otherwise provided herein, in the event any one or more of the
provisions of this Agreement shall for any reason be held invalid, illegal or
unenforceable, the remaining provisions of this Agreement shall be unimpaired,
and the invalid, illegal or unenforceable provision shall be replaced by a
mutually acceptable valid, and enforceable provision which comes closest to the
intent of the parties.

 

7



--------------------------------------------------------------------------------

(d) The prevailing party in any litigation brought to enforce the provisions of
this Agreement shall be entitled to reimbursement from the nonprevailing party
for reasonable attorney’s fees and expenses incurred in connection with such
litigation.

(e) This Agreement may be executed in any number of counterparts, each of which
shall constitute an original and all of which together shall constitute one and
the same instrument.

[Signatures Appear on Following Page]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the day and year first above written.

 

MSC-MEDICAL SERVICES COMPANY,

a Florida corporation

By:  

 

Name:  

 

Title:  

 

EMPLOYEE:

/s/ LINDA HIRSCHI

LINDA HIRSCHI Address:  

 

 

 

 

 

 

9



--------------------------------------------------------------------------------

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

This AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”), dated as of
March 31, 2005, is made by and between MSC-Medical Services Company, a Florida
corporation (the “Company”), and Linda Hirschi (“Executive”).

The Company and Executive have entered into an Employment Agreement dated as of
December 2, 2004 (the “Employment Agreement”). Except as otherwise indicated
herein, capitalized terms used in this Amendment have the same meaning ascribed
to such terms in the Employment Agreement

The Company and Executive desire to amend the Employment Agreement in the manner
set forth herein upon consummation of the transactions contemplated by the Stock
Purchase Agreement (the “Purchase Agreement”), dated as of March 7, 2005, by and
among MSC Acquisition, Inc., a Florida corporation, its stockholders and
warrantholders and MCP-MSC Acquisition, Inc., a Delaware corporation.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. Amendments. Effective upon consummation of the transactions contemplated by
the Purchase Agreement, the Employment Agreement is hereby amended by deleting
Section 4(c) in its entirety.

2. Counterparts. This Agreement may be executed in multiple counterparts
(including by means of telecopied signature pages), any one of which need not
contain the signatures of more than one party, but all such counterparts taken
together shall constitute one and the same instrument.

3. Governing Law. All matters relating to the interpretation, construction,
validity and enforcement of this Amendment shall be governed by and construed in
accordance with the domestic laws of the State of Florida without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Florida or any other jurisdiction) that would cause the application of laws of
any jurisdiction other than the State of Florida.

4. Consent. The undersigned parties hereby consent to this Amendment as such
consent may be required pursuant to the terms of the Employment Agreement.

5. Limited Amendment. This Amendment is limited by its terms and does not and
shall not serve to amend or waive any provision of the Employment Agreement
except as expressly provided for in this Amendment

*  *  *  *  *

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to Employment
Agreement as of the date first above written.

 

COMPANY: MSC-MEDICAL SERVICES COMPANY By:  

/s/

Name:  

 

Its:  

 

EXECUTIVE:

/s/ Linda D. Hirschi

Linda Hirschi